Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 6/29/21. Claims 6 and 13 are cancelled. Claims 1-3, 7-12 and 20 are currently pending and an action on the merits is as follows.
Claim Objections
Claim 10 is objected to because of the following informalities:  “and inflammatory response” in line 1 should be “an inflammatory response”, “an implantable medical device” in line 2 to should be “the implantable medical device” and “an inflammatory response” in line 12 should be “the inflammatory response”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross US 2017/0157380 in view of Pesantez et al. US 2014/0163346.
Regarding claims 1, 7-11, and 20 Ross discloses a medical device comprising a surface adapted to contact an in vivo environment ([FIG1] microneedle device that penetrates the skin), the surface ([¶77]) having the following characteristics:  5
a surface hydrophobicity of between 75˚ and 90˚ ([¶115] 80 degrees. The angle is dependent on the topography); 
a surface topography characterized by: 
grooves having an average peak-to-valley height of between 0.3 µm and 5 µm ([¶85,99-101]); 
wells having an average peak-to-valley height of between 1 µm and 2 µm ([¶85,99-101]); or  
grids having an average peak-to-valley height of between 2 µm and 4 µm ([¶85,99-101] the various topographies have grooves wells and grids that are within the ranges recited); wherein: 
Ross does not specifically disclose that the device is made of polyimide. Pesantez teaches a similar sensing device that uses polyimide as the base layer and a carbon-to-oxygen ratio greater than 5 to 1 ([¶36,55] Polyimide having a carbon-to-oxygen ratio greater than 5 to 1);. Therefore it would have been one of ordinary skill in the art prior to the time of filing to combine the device of Ross with the polyimide of Pesantez in order to help secure the electrode metal layer ([¶36,53]) and as Ross discloses using various polymers for its base layer as well ([¶77]).
Ross as modified by Pesantez teaches when exposed to the surface comprising the 5polymer composition, RAW264.7 macrophages adherence to the surface is inhibited by at least 10% as compared to an equivalent polymer surface not having a surface topography (as this is a function of the surface topography and base material, since Ross as modified discloses the 
Regarding claims 2 and 12, Ross does not disclose the device is a glucose sensor. Pesantez teaches a glucose sensor that uses a microneedle array ([¶39]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing as Pesantez uses a microneedle array and Ross teaches a suitable microneedle array and discloses using its array with sensors ([¶165]). Similarly, Pesantez would allow for sensing as well as delivery ([¶166] of Ross)
Regarding claim 3, Pesantez teaches the glucose sensor comprises: 
 	a base layer ([FIG2] base layer 106) a base layer ([¶45] substrate 130); a working electrode, a reference electrode, and a counter electrode disposed on
a working electrode ([¶17,43]), a reference electrode ([¶17,43]) and a counter electrode ([¶17,43]) disposed on the base layer ([FIG2])
an analyte sensing layer disposed over the working electrode wherein the analyte sensing layer comprises glucose oxidase ([FIG2][¶45] sensing layer 110)
an analyte modulating layer dispose over the analytes sensing layer, wherein the analyte modulating layer modulates the diffusion of glucose there through ([¶45] modulating layer 112). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing as Pesantez uses a microneedle array and Ross teaches a suitable microneedle array and discloses using its array with sensors ([¶165]). Similarly, Pesantez would allow for sensing as well as delivery ([¶166] of Ross). the base layer ([¶43]); an analyte sensing layer disposed over the working electrode, wherein the analyte sensing layer comprises glucose oxidase ([¶44]); and an analyte modulating layer disposed over the analyte sensing layer, wherein the analyte modulating layer modulates the diffusion of glucose there through ([¶44]).  
Regarding claim 11, Ross discloses the medical device is implanted in an interstitial space ([FIG1] microneedle device that penetrates the skin).


Response to Arguments
Applicant's arguments filed 6/29/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against Ross and Pesantez, Examiner respectfully disagrees. Applicant argues that Pesantez does not cure the deficiencies of Ross but Pesantez does disclose using polyimide as a base layer. Similarly, Ross discloses the appropriate surface topography for a polymer base layer. It appears from the Applicant’s specification that the composition and the structure of the device are what allow it to inhibit the differentiation. Thus, the combined device of Ross and Pesantez discloses a device with the same composition and topography as the instant device so it would follow that it too would inhibit the differentiation of the macrophages. Applicant’s in the reply has not shown what additional feature or element Ross is missing that would not allow it to function in the same manner as the claimed device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paul et al. “Topographical control of human macrophages by a regularly microstructured polyvinylidene fluoride surface”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791